DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/17/2022, with respect to the 35 U.S.C. 112(a), 112(b) and 35 U.S.C. 103 rejections of the claims have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kobayashi et al. (US 2018/0193911).
Claim Objections
Claims 6-7 are objected to because of the following informalities: the limitation “when graphite is present, lubricant at 0.3-1.5 weight%” is missing a predicate. An example of acceptable language could be: “when graphite is present, lubricant is present at 0.3-1.5 weight%”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2018/0193911).
Regarding claim 1, Kobayashi discloses an iron-based powder having copper adhered to the surface thereof (¶ 31). The iron-based powder is atomized (¶ 101). The copper is formed by reducing cuprous oxide powder to adhere to the surface of the iron powder (¶ 63). The iron-based powder comprises 0.1-1.0 mass% C (¶ 48), and Cu comprises 0.5-4.0 mass% of the powder (¶ 48). While this composition is ostensibly directed to that of a mixed powder composition, Kobayashi expressly recognizes using an alloy steel powder rather than pure iron powder as the iron-based powder (¶ 56). In the case of an alloy steel powder, Kobayashi discloses pre-alloying iron with an alloying element (¶ 10). These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 2, Kobayashi teaches the iron-based powder has an average size of between 30 and 120 µm, preferably between 50-80 µm (¶ 55). The maximum particle size is 180 µm (¶ 72). Given the particle size distribution of the prior art, one of ordinary skill in the art would expect a resulting ratio of sizes below 150µm and above 45µm to lie within the claimed ranges, absent objective evidence to the contrary. See MPEP 2112. The apparent density is 1.7-3.5 Mg/m3, or 1.7-3.5 mg/cm3 (¶ 58), the oxygen content is 0.25 mass% or less (¶ 74) and impurities are collectively 0.354 mass% or less (¶ 74). These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 3, Kobayashi does not expressly teach the claimed SSF-factor. However, Kobayashi teaches the Cu powder has an average size of 5 µm or less (¶ 65). According to the instant specification, copper powder having an average of at most 15 µm, preferably at most 11 µm (¶ 23) is able to achieve the claimed SSF factor for diffusion bonded powder (see Table 3). Accordingly, one of ordinary skill in the art would expect that the powder of Kobayashi has the claimed SSF factor, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 4-5, one of ordinary skill in the art would expect the powder of Kobayashi to have the claimed properties when sintered, absent objective evidence to the contrary, given the similarity in composition and particle size between the powder of Kobayashi and the claimed powder (see discussion of claims 1-3 above). See MPEP 2112.
Regarding claims 6-7, Kobayashi teaches a powder composition comprising the iron-based powder, approximately 0.1%-1.0% graphite (¶ 77), and 0.1%-1.2% lubricant (¶ 93). Kobayashi also teaches adding a machinability additive is optional (¶ 92). These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 9-10, Kobayashi teaches compacting the powder composition at a pressure of 400-1000 MPa in a die (¶ 91), then sintering at a temperature of 1100°C-1300°C for 10-180 minutes (¶ 95), in a reducing atmosphere (¶ 113). After sintering, the sintered body may be hardened (¶ 97), thereby resulting in a sintered component. These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 11-12, one of ordinary skill in the art would expect a sintered component made from the powder composition of Kobayashi to have the claimed properties, absent objective evidence to the contrary, given the similarity in composition, particle size, and sintering process between Kobayashi and the claimed invention. See MPEP 2112.
Allowable Subject Matter
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed process for producing an iron-based powder starting with an iron powder having the claimed composition and properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784